 



EXHIBIT 10.20
AMENDMENT TO THE TOLL BROTHERS, INC.
STOCK INCENTIVE PLAN FOR EMPLOYEES (2007)
     WHEREAS, the Board of Directors (the “Board”) of Toll Brothers, Inc. (the
“Company”) has determined to amend the Toll Brothers, Inc. Stock Incentive Plan
for Employees (2007) (the “Plan”) so as to make clear that options may be
exercised by means treating a portion of an option as having been relinquished
in payment of all or a portion of the option exercise price required to be paid
pursuant to the terms of the option; and
     WHEREAS, the Board is authorized to amend the Plan pursuant to Section 9 of
the Plan, subject to certain terms and conditions set forth therein;
     NOW, THEREFORE, the Plan is hereby amended as follows:
     1. Section 6(c) of the Plan is revised in its entirety to read:

      “(c) Medium of Payment. An Optionee shall pay for Option Shares:

  (i)   in cash;     (ii)   by certified check payable to the order of the
Company; or

                   (iii)     by such other mode of payment as the Committee may
approve, including, but not limited to, (x) payment through a broker in
accordance with procedures permitted by Regulation T of the Federal Reserve
Board, or (y) a deemed payment by means of a net issuance of shares. If a net
issuance of shares is permitted under the terms of an Option Document, the
exercise of the Option shall be treated in the following manner: Upon notice of
exercise, the Optionee shall be deemed, as of the date of exercise, to have
received all of the shares of Common Stock subject to the Option (or such
portion of such shares as corresponds to the portion of the Option being
exercised), and shall simultaneously be deemed to have delivered back to the
Company that number of such shares as have a fair market value (determined as of
the date of exercise) equal to the Option Price required to be paid on exercise
of the Option (or portion being exercised) and any additional amounts required
to be paid by the Optionee in connection with the exercise of the Option. The
intent of this provision is to permit the Optionee to pay the Option Price and
other required amounts by relinquishing back to the Company shares of Common
Stock otherwise issuable pursuant to the exercise of the Option, so that the
Optionee will be entitled to receive only a net issuance of shares of Common
Stock having a value equal to the economic benefit of exercising the Option (or
portion of the Option being exercised).
The Committee may provide in an Option Document that payment may be made in
whole or in part in shares of the Common Stock held by the Optionee for more
than one year. If payment is made in whole or in part in shares of the Common
Stock, then the Optionee shall deliver to the Company certificates registered in
the name of such Optionee representing shares of Common Stock legally and
beneficially owned by such Optionee, free of all liens, claims and encumbrances
of every kind and having a fair market value on the date of delivery of such
notice that is not greater than the Option Price of the

 



--------------------------------------------------------------------------------



 



Option Shares with respect to which such Option is to be exercised, accompanied
by stock powers duly endorsed in blank by the record holder of the shares
represented by such certificates. In the event that certificates for shares of
the Company’s common stock delivered to the Company represent a number of shares
less than the number of shares required to make payment for the Option Price of
the Option Shares (or relevant portion thereof) with respect to which such
Option is to be exercised by payment in shares of Common Stock, the Optionee
shall deliver the remainder of the Option Price to the Company by some other
form of payment permitted herein. In the event that certificates for shares of
the Company’s Common Stock delivered to the Company represent a number of shares
in excess of the number of shares required to make payment for the Option Price
of the Option Shares (or relevant portion thereof) with respect to which such
Option is to be exercised by payment in shares of Common Stock, the stock
certificate issued to the Optionee shall represent the Option Shares in respect
of which payment is made, and such excess number of shares. Notwithstanding the
foregoing, the Committee, in its sole discretion, may refuse to accept shares of
Common Stock in payment of the Option Price. In that event, any certificates
representing shares of Common Stock which were delivered to the Company shall be
returned to the Optionee with notice of the refusal of the Committee to accept
such shares in payment of the Option Price. The Committee may impose such
limitations and prohibitions on the use of shares of the Common Stock to
exercise an Option as it deems appropriate, subject to the provisions of the
Plan.”
2. In all other respects, the Plan is continued in full force and effect.

 